UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.000-53775 CHINA NEW GREENFOOD COMPANY LTD. (Exact name of registrant as specified in its charter) Nevada 46-0522277 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) Hunan Xiangmei Food Co, Ltd. 200 Taozhu Road, Wuxi Town Qiyang County, Yongzhou City Hunan Province, China N/A (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (86) 746-3269-828 Securities registered pursuant to Section 12(b) of the Exchange Act: None. Securities registered pursuant to Section 12(g) of the Exchange Act: Common stock, par value $0.001 per share. (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x State the aggregate market value of the registrant’s voting and non-voting common stock held by non-affiliates: None. As of September 26, 2011, the registrant has 11,057,450 shares of common stock, par value $0.001 per share, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. TABLE OF CONTENTS PART I Page ITEM 1. BUSINESS 5 ITEM 1A. RISK FACTORS 17 ITEM 1B. UNRESOLVED STAFF COMMENTS 17 ITEM 2. PROPERTIES 17 ITEM 3. LEGAL PROCEEDINGS 17 ITEM 4. REMOVED AND RESERVED 17 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 18 ITEM 6. SELECTED FINANCIAL DATA 18 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 28 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 28 ITEM 9A. CONTROLS AND PROCEDURES 28 ITEM 9B. OTHER INFORMATION 29 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 30 ITEM 11. EXECUTIVE COMPENSATION 31 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 32 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 32 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 33 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 34 SIGNATURES 35 3 Forward-Looking Statements Certain statements in this Annual Report on Form 10-K constitute “forward-looking statements” made under the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 that are based on current expectations, estimates, forecasts and assumptions and are subject to risks and uncertainties. Words such as “anticipate,” “assume,” “believe,” “estimate,” “expect,” “goal,” “intend,” “plan,” “project,” “seek,” “target,” and variations of such words and similar expressions are intended to identify such forward-looking statements. All forward-looking statements speak only as of the date on which they are made. Such forward-looking statements are subject to certain risks, uncertainties and assumptions relating to certain factors that could cause actual results to differ materially from those anticipated in such statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Annual Report on Form 10-K and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Annual Report on Form 10-K. All subsequent written and oral forward-looking statements concerning other matters addressed in this Annual Report on Form 10-K and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Annual Report on Form 10-K. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. 4 PART I Item 1. Business. Overview In this Annual Report on Form 10-K, references to “we,” “our,” “us,” “the Company,” or “China New Greenfood” refer to China New Greenfood Company Ltd. and its subsidiaries on a consolidated basis. The Company was incorporated in the State of Nevada on April 17, 2009 for the purpose of seeking investment opportunities in China. On January 28, 2011, by means of a share exchange,we completed the acquisition of Grain Wealth Limited (“Grain Wealth”) and its subsidiaries, Qiyang County Xiangmei Food Techinical Research and Development Co., Ltd. (the “Xiangmei Food”), Qiyang Honghui Agriculture Science and Technology Co., Ltd. (the “Qiyang Honghui”), a wholly owned subsidiary of Xiangmei Food, and Hunan Xiangmei Food Co., Ltd. (“Hunan Xiangmei ”), a wholly owned subsidiary ofQiyang Honghui. As a result, we are now a holding company of Grain Wealth and its subsidiaries, a producer and distributor of frozen food products in China. Prior to the share exchange, the Company was a development stage company intending to commence business operations by pursuing a merger, capital stock exchange, asset acquisition or other similar business combination with a company located in the People’s Republic of China (“China” or the “PRC”). The Company’s common stock is currently not quoted on the over-the-counter market. Prior to the Share Exchange, the Company had not generated any revenue and accumulated a net loss of $110,959 for the period from inception to December 31, 2010. Operating through our subsidiaries in China, we are one of leading manufacturers and sellers of instant-frozen food, ice cream, glutinous rice flour and various other raw agricultural products in China. We plant, process and sell the products all across China. Through HunanXiangmei , our operations mainly include (i) planting and processing of the glutinous rice flour and other raw materials used in our major products,;and (ii) producing instant-frozen food and ice cream products within the Hunan region. Our goal is to become a worldwide supplier of instant-frozen foods and agricultural products. We have invested in our business by devoting resources to the construction of new industrial base, marketing and advertising our products, and recruiting qualified individuals. At present, we have two planting bases upon which we grow rice, black sesame and other agricultural raw materials used in our finished products. Our primary planting base occupies an area of 30,000 mu (chinese acre) (or approximately 20,000,000 square meters) and our second base, which is under development, occupies an area of 80,000 mu (or approximately 53,330,000 square meters). We use organic fertilizer on our planting bases to ensure the generation of high quality agricultural products. On June 30, 2011, our PRC subsidiary, Qiyang Honghui entered into an equity transfer agreement with Taiping Zhou, our President, Chief Executive Officer and Chairman of the Board of Directors (the “Equity Transfer Agreement”). Pursuant to the terms of the Equity Transfer Agreement, Taiping Zhou, holding 100% of the equity interests of Hunan Xiangmei , and agreed to transfer all of their equity interests in Hunan Xiangmei to Qiyang Honghui (the “Transaction”). On August 1, 2011, Qiyang Honghui completed the registration of the equity change of Hunan Xiangmei with local Administration for Industry and Commerce. As a result of the Transaction, Qiyang Honghui became a sole shareholder of Hunan Xiangmei , and therefore also a wholly owned subsidiary of the Company. On September 27, 2011, Xiangmei Food entered into a series agreements with Hunan Xiangmei, pursuant to which the contractual arrangements betweenXiangmei Food and Hunan Xiangmeiwere terminated. Our current corporate structure is set forth in the chart below: 5 CORPORATE STRUCTURE Industry Overview Instant-frozen Food The frozen food industry has been rapidly growing in China. The rapid growth can be attributed to governmental support and an increase in demand. Sales of frozen foods in China have steadily increased since 2006. Specifically, within the domestic frozen food industry, there has been an increase in demand for frozen dumplings, wontons, and glue pudding. These products are popular in the Chinese diet, as well as being affordable and easy to cook.We expect consumption of frozen foods in China to continue to increase. When compared to other regions of the world, the per capita consumption of frozen foods in China is relatively low. Therefore, we believe there is a very large room for growth in this industry in China. Of the large instant-frozen food producers, approximately 20 are known nationally, four of which have captured the majority of the market share. The top four leading producers are San Quan, Si Nian, Long Feng, and Wan Zai Ma Tou, collectively capturing approximately 60% of the market share. Market Overview Frozen Food Demands for some frozen foods vary by season. For example, March through August of each year is the peak season for ice cream sales while September through February is the peak season for sales of instant-frozen dumplings. The development of frozen food industry is further enhanced by the continuing development of refrigeration technologies. It is roughly estimated that currently around 20,000 Chinese enterprises are equipped with refrigeration facilities, most of which are capable of providing various refrigeration storage, transportation and distribution services. The export of instant-frozen products to the overseas markets, especially to the western and Asian-pacific markets, is feasible as a result of advances in refrigeration technologies and capacities. 6 The Chinese government has adopted a series of industrial guidance and policies which have significantly promoted the development of the frozen food industry in China. According to data from the China General Chamber of Commerce and the National Bureau of Statistics of China, the yield and sales in the industry of frozen rice and noodle for years ended December 31, 2011 and 2010 both increased by over 35%, respectively, as compared to the same period in the prior year. Ice Cream Products The per capita consumption of ice-cream in China is approximately 1.5 kg per year. This is much less than that consumed in other developed countries such as the United States which has a per capital consumption of ice-cream equal to 40 kg per year. Ice-cram has become increasingly popular in China. It is expected in the next five years, the ice cream market will increase by over 20% per year. Our Products We grow, manufacture, process and sell a variety of agricultural and frozen food products. Our major products include (i) instant-frozen food, (ii) ice cream products, and (iii) agricultural raw materials, including black sesame, peanut, and glutinous rice. • Instant-frozen Food • Ice Cream Products • Agricultural Raw Materials Set forth below is a list of our current products: Category Main Products Instant-frozen Food Frozen noodles; frozen dumplings (stuffed with meat, mushroom, sesame, peanut, and green vegetables); frozen glue puddings (stuffed with black sesame, peanut, mushroom and black glutinous rice) Ice Cream Products Ice pops; cup-style ice cream; cone-style ice cream Raw Agricultural Products Peanut; sesame ●Instant-frozen Food Fast frozen food, also referred as instant-frozen food, is food that is stored, transported and sold under low temperature (usually around -0.3°F) after being processed through an instant freezing procedure. In general, there are five categories of instant-frozen foods. We focus on the production of frozen noodles, frozen dumplings and frozen glue puddings. Our instant-frozen foods are processed through an instant freezing procedure which requires a temperature below -22°F that leads to an instant drop of the food’s core temperature to lower than -0.3°F. Foods processed through this procedure maintain their original color, favor and nutrition better than that of the regularly frozen foods. Over the years, we have developed three major frozen food series, and further dividing them into more than 30 varieties and over 110 different specifications. 7 ●Ice Cream Products We manufacture a variety of ice cream products, including cup-style ice cream, cone-style ice cream, and ice pops.Over the years, our ice cream products have evolved into more than 40 categories with flavors ranging from cheese milk and fruit pudding to red bean and taros. In order to further explore our production capabilities in this area, we have signed an agreement with the intent to establish a manufacturing plant at the Wuxi Industrial Park of Qiyang County, based on which we decide to develop our “Xiangmei” series of ice cream into a national famous brand. 8 Agricultural Raw Materials We retain local farmers to plant and grow various agricultural raw materials, including glutinous rice, peanuts andsesame. This sector of our business is mainly conducted through two types of contractual arrangements. On the one hand, we lease planting lands from local farmers, provide them with seeds and fertilizers, hire them to conduct planting on the leased properties, and retrieve the final crops from the farmers at no costs. A copy of our form of Entrust Planting Agreement with local farmers is attached hereto as Exhibit 10.3, On the other hand, we enter into purchase orders with the farmers before planting. Pursuant to the orders, we provide them with seeds and fertilizers and commit to purchase back all the final crops at certain predetermined prices. A copy of our form of Order and Planting Agreement with major suppliers is attached hereto as Exhibit 10.4. Most of our leased planting lands are located in Qiyang County, Hunan Province. We also developed over 30,000 mu, or 20,000,000 square meters, of planting lands through purchase orders in the nearby Zhishan, Lengshuitan, Qidong, and Changning region. As of the date hereof, the total area of our affiliated planting base reaches 80,000 mu, or 53,333,000 square meters. Raw Materials for Our Products The major raw material for our instant-frozen glue puddings is glutinous rice, and the auxiliary materials include sesame, peanut, sugar and oil. Among all the raw materials, glutinous rice is the key ingredient and it is self-supplied by us through cooperation with local farmers. Most of the auxiliary raw materials are also self-supplied, while sugar and other non-significant materials are purchased from outside suppliers. The major raw material for our instant-frozen dumplings is flour, which is directly purchased from outside flour producers. The auxiliary materials such as shortening oil, glucose and cornstarch are purchased from provincial sales agents. In addition, we grow and supply major materials for frozen dumplings in our planting base, including raw taros, onions, cabbages and green onions. All the raw materials are grown by ourselvesor delivered to us by outside suppliers. Most of the purchase amounts are payable by checks or wire transfer. Set for below is a summary of our raw materials purchased for the fiscal year 2011: 9 Raw Materials Purchased For the Fiscal Year 2011 Raw Material Quantity (kg) Total Price (RMB) Total Price ($US) White Sugar Flour Glucose Molasses Glutinous rice flour Paper box 3,691,934（Units) Shortening oil Internal packing bags 44,393,023（Units) Wrapping paper Flavoring essence Total： Production and Processing Capacities Through Hunan Xiangmei and Qiyang Honghui, our wholly-owned operation subsidiaries which were mainly based on Yongzhou, Hunan Province, we have established four high-grade rice planting bases, and have entered into various cooperation agreements with a total number of 5,162 affiliated farmers. Since 2005, our planting bases have expanded to an area about 30,000 mu, or 20,000,000 square meters, with an annual glutinous rice production of 12,000 tons by our affiliated farmers. In the meantime, we purchase 8,000 tons of glutinous rice from northeast China each year to satisfy the diversity ingredient requirements of our products. At present, we are affiliated with 80,000 mu, or 53,333,000 square meters, of planting properties through contractual arrangement with local farmers. The category of our glutinous rice has increased from the sole “Biaosan” species in 2002 to currently five different standards. Our manufacturing plants and related facilities cover an area of 12,000 square meters with an aggregate construction area of 16,800 square meters. We have a 1,684 square-meter glutinous rice flour workshop, a 1,071 square-meter glutinous rice preliminary processing plant, a 2,200 square-meter cold storage, a 1,043 square-meter glutinous rice warehouse, 4,900 square meters of administrative and dormitory facilities, as well as a 280 square-meter boiler room. We currently own 8 production lines, including one glutinous rice production line with daily processing capacity of 100 tons, one glutinous rice flour production line with daily processing capacity of 100 tons, two frozen food production lines with annual processing capacity of 25,000 tons each.The total annual processing capacity of our eight production lines combined is 60,000 tons. In addition, we also maintain a rice reserve of 20,000 tons in our warehouses. Among all of our facilities, the 100-ton rice processing line is our key project. We conducted technological upgrades on this facility in 2004, after the debut of its prototype in late 1980s. Through the upgrade, we had particularly strengthened its capacities in rice husking, sand removing, categorizing and rice polishing. The qualification rate of our glutinous rice products has consistently maintained on a high level attributable to the introduction of these facilities. Set forth below is a chart of our production capacity, actual production volume and sales of our major products in fiscal year 2011: Product Production capacity(kg) Actual Production(kg) Sales(kg) Glutinous rice * Glutinous rice (grain) Sesame N/A ** Peanut N/A ** Instant-frozen pastry Instant-frozen glue pudding Instant-frozen dumpling Ice cream Total： *Production capacity of glutinous rice represents the maximum capacity of our grain threshing machines in a year. **Sesame and Peanut do not need to be processed before sale. 10 Along with the sharp increase of demand, our existing production capability has been unable to satisfy the needs of the market. In order to break through this bottleneck, we established a new frozen food and ice cream manufacturing base in the Wuxi Industrial Park of Qiyang County where we decide to develop our frozen food and ice cream series into a national famous brand. We started moving into the Wuxi Industrial Park in 2011. Together with the construction of new manufacturing plants, warehouses and cold storage, we also purchased some of the most advanced and sophisticated facilities and equipment in China, including 2 automatic salt water tank ice cream production lines, 2 bottling lines, 3 color yarning lines and 2 section forming lines. Our newly-purchased equipments also include 40 automatic high-speed dumpling machines, 40 automatic high-speed glue pudding machines, 40 latest pastry machines, as well as 2 Nissan frozen spiral tunnel lines with daily production capacity of 100 tons each. These newly-acquired equipment have greatly lifted our production capacities and narrowed our requirements for land during our production process. Suppliers and Customers Major Suppliers Besides certain agricultural raw materials that we grow and produce in our planting basis, we also purchase a variety of materials from outside suppliers, including sugar, flour, shortening oil, wrapping paper and flavoring essence, etc. Top Five Suppliers Suppliers Raw Materials Supplied Percentage of Total Supply in 2011 Guilin Yuegui Flour Industry Co., Ltd. Flour % Changsha Hengruifeng Packing Materials Co., Ltd. Internal Packing Bags % Hunan Changshen Technology Development Co., Ltd. Pork % Guangxi Jinxiudongda Sugar Manufacturing Co., Ltd. White Sugar & Molasses % Hengyang Yihai Grain and Oil Co., Ltd. Bean & Seasoning % Total % A copy of our form of Suppliers Agreement is attached hereto as Exhibit 10.5. Major Customers Our products are currently sold and distributed in Hunan, Guangxi, Guangdong, Zhejiang, and Henan provinces of China. We are also exploring markets in other parts of China Set forth below is a list of our top five customers in fiscal year 2011: Top Five Customers Customers Sales Amount in 2010 (USD) Percentage of Total Sales Amount in 2010 Henan Shiyatianxia Food Company $ % Wuzi Xinchao Frozen Food Factory % Kaifeng Qi County Tianyuan Lengying Food Factory % Henan Zhengzhou Jiahe Frozen Food Co., Ltd. % Henan Jianong Food Co., Ltd. Henan Yunhe Cailanzi Development Co., Ltd. % Total $ % A copy of our form of Agricultural Products Purchase Agreement is attached hereto as Exhibit 10.6. 11 Competitive Advantages As a leading producer, manufacturer and supplier of frozen foods, ice cream, glutinous rice and other foods in China, our competitive strengths include: Technology Advantage We have proprietary manufacturing technologies that allow for better use of raw materials, higher yield rate and enhanced operational efficiency. Specifically, we possess 1 patent related to the production of water-milling glutinous rice flour and ice cream. Finally, we use enhanced technologies in our production process that allow for lower capital investment and enhanced operations efficiency. Research & Development Advantage Armed with a team of experienced engineers and technicians with state-of-the-art research and laboratory facilities, we are confident in our strong research and development capacities. Our research and development team includes experienced professors, and food engineers. Hunan Xiangmei has a long-term cooperation with Hunan Agricultural University and Hunan College of Business, and therefore, with such an advantage in application of new technology, it can promptly transfer the achievement of research into production capacity and products. It also keeps introducing research and development personnel who will design the products for the company. In doing so, Hunan Xiangmei successfully ensures its research and development capacity and innovation skills. We usually do not pay until choosing the technology. We spent approximately $8,266 for research and development for the year endedJune 30, 2011. Elite Workforce Our management team, composed of industry experts with proven track records from China’s largest state-owned enterprises, provides us with excellent operating management and technical administration. Pricing We set our selling prices based upon our expected costs to manufacture and deliver our products to our customers with an increase for profits. Intellectual Property We own and utilize the trademarks, patents and domain name listed below. We continuously look to increase the number of our trademarks and patents where necessary to protect valuable intellectual property. We regard our trademarks and other intellectual property as valuable assets and believe that they have significant value in the marketing of our products. We vigorously protect our trademarks against infringement, including through the use of cease and desist letters, administrative proceedings and lawsuits. We rely on trademark, patent and trade secret protection, non-disclosure agreements and licensing arrangements to establish, protect and enforce intellectual property rights in our logos, trade names and in the marketing of our products. In particular, we believe that our future success will largely depend on our ability to maintain and protect the “XIANGMEI” trademark. Despite our efforts to safeguard and maintain our intellectual property rights, we cannot be certain that we will be successful in this regard. Furthermore, we cannot be certain that our trademarks, products and promotional materials or other intellectual property rights do not or will not violate the intellectual property rights of others, that our intellectual property would be upheld if challenged or that we would, in such an event, not be prevented from using our trademarks or other intellectual property rights. Such claims, if proven, could materially and adversely affect our business, financial condition and results of operations. In addition, although any such claims may ultimately prove to be without merit, the necessary management attention to and legal costs associated with litigation or other resolution of future claims concerning trademarks and other intellectual property rights could materially and adversely affect our business, financial condition and results of operations. The laws of certain foreign countries do not protect intellectual property rights to the same extent or in the same manner as do the laws of the PRC. Although we continue to implement protective measures and intend to defend our intellectual property rights vigorously, these efforts may not be successful or the costs associated with protecting our rights in certain jurisdictions may be prohibitive. From time to time we may discover products in the marketplace that are counterfeit reproductions of our products or that otherwise infringe upon intellectual property rights held by us. Actions taken by us to establish and protect our trademarks and other intellectual property rights may not be adequate to prevent imitation of our products by others or to prevent others from seeking to block sales of our products as violating trademarks and intellectual property rights. If we are unsuccessful in challenging a third party’s products on the basis of infringement of our intellectual property rights, continued sales of such products by that or any other third party could adversely impact the “XIANGMEI” brand, result in the shift of consumer preferences away from our products and generally have a material adverse effect on our business, financial condition and results of operations. 12 Trademarks Through Hunan Xiangmei and its predecessor Qiyang Xiangmei Food Factory, we have registered the following trademark with the Trademark Office, State Administration for Industry and Commerce in the PRC: No. RegistrationNo. Trademark Registrant ItemCategory ExpirationDate 1 XIANGMEI (printed character trademark) Qiyang Xiangmei Food Factory Category No. 30 (Staple food):Dumpling; glue pudding; ice cream; glutinous rice dumpling; flour and preparations made from cereals, bread, pastry and confectionery, ices; honey, treacle; yeast, baking-powder, salt, mustard; vinegar, sauces (condiments); spices; ice. January 20, 2017 2 XIANGMEI (graphic trademark) Hunan Xiangmei Food Co., Ltd. Category No. 30 (Staple food):Dumpling; glue pudding; ice cream; glutinous rice dumpling; flour and preparations made from cereals, bread, pastry and confectionery, ices; honey, treacle; yeast, baking-powder, salt, mustard; vinegar, sauces (condiments); spices; ice. March 27, 2020 We plan to file for extension with the Trademark Office of the above trademark before the expiration date. Patents Through Hunan Xiangmei, we have been granted the following design patent by the State Intellectual Property Office, or SIPO, of PRC. We enjoy a ten year protection period starting from the patent application date. No. PatentNo. PatentName PatentOwner ApplicationDate DateofGrant Type 1 ZL 2 Ice cream packing bag (“Seven Dwarfs” series) Hunan Xiangmei 12/19/2007 02/18/2009 Design Patent Domain Names Hunan Xiangmeiowns the domain name http://hnxmsp.com. Compliance with Environmental Law We strive to meet the requirements provided in environmental protection regulations, and regulations related to facility safety and quality control, throughout the design, maintenance and growth of our operation facilities and manufacturing process. Our cost incurred with compliance with environmental law is nominal. Employees We presently have 262 approximately full-time employees. Set forth below is a breakdown of our employees in each position: Workshop Managers Manufacture Workers Instant-frozen dumpling 2 58 Instant-frozen glue pudding 2 51 Pastry and others 2 14 Ice cream 2 Glutinous rice 4 24 Total： 12 13 We are in compliance with local prevailing wage, contractor licensing and insurance regulations, and have good relations with our employees. As required by PRC regulations, we participate in various employee benefit plans that are organized by municipal and provincial governments, including pension, work-related injury benefits, maternity insurance, medical and unemployment benefit plans. We are required under PRC laws to make contributions to the employee benefit plans at specified percentages of the salaries, bonuses and certain allowances of our employees, up to a maximum amount specified by the local government from time to time. Members of the retirement plan are entitled to a pension equal to a fixed proportion of the salary prevailing at the member’s retirement date. Corporation Information Our principal executive offices are located at200 Taozhu Road, Qiyang County, Yongzhou City, Hunan Province, PRC, Tel: (011) 86-746-3269-828. This section summarizes the principal laws, rules and regulations that currently affect our business activities in the PRC. We operate our business in the PRC under a legal regime governed by the State Council and several ministries and agencies under its authority, including but not limited to, the Ministry of Commerce People’s Republic of China (“MOFCOM”), the State Administration of Taxation (“SAT”), the State Administration of Foreign Exchange (“SAFE”), the China Securities Regulatory Commission (“CSRC”), the State Administration of Industry and Commerce (:SAIC”), the Ministry of Finance (“MOF”), the State Food & Drug Administration (“SFDA”), and the General Administration of Quality Supervision, Inspection and Quarantine (“AQSIQ”), as well as their local counterparts and branches. From time to time, these government authorities issue regulations that apply to our business. Certain of these laws, rules and regulations, such as those relating to foreign currency exchange, taxation, dividend distribution, and regulation of foreign exchange in certain onshore and offshore transactions may affect our shareholders’ rights to receive dividends and other distributions from us. Regulations on Food Safety The PRC Food Safety Law became effective on June 1, 2009. The PRC Food Safety Law sets out the requirements and standards for food safety, production and business operations of food and food-related products and the relevant supervision and administrative measures to ensure food safety. The Implementing Rules of the PRC Food Safety Law, effective on July 20, 2009, specify the detailed measures for producers and business operators of food and food-related products to ensure food safety and related penalties. Pursuant to the Food Safety Law and its Implementing Rules, we must comply with the relevant requirements and standards for food safety. In addition, entities or individuals applying for production of new kinds of food-related products shall obtain pre-approval from the SFDA or its local counterparts. Regulations on the Administration of Production Licenses for Industrial Products of the PRC The Regulations of the PRC on the Administration of Production Licenses for Industrial Products, which came into force on September 1, 2005, and Measures for the Implementation of the Regulation of the PRC on the Administration of Production License for Industrial Products, which came into effect on June 1, 2010, implement a production license system in respect of enterprises manufacturing important industrial products directly related to human health. Under the Catalog of Industrial Products under Production License Administration issued by AQSIQ on August 25, 2010, our foods as items for freezing drink and frozen foods. We have obtained the industrial production licenses for food products on July 7, 2010 and December 1, 2008, respectively. Regulations on Patents The National People’s Congress adopted the Patent Law of the PRC in 1984, as amended in 1992, 2000 and 2008, respectively, or the Patent Law. A patentable invention, utility model or design must meet three conditions: novelty, inventiveness and practical applicability. Patents cannot be granted for scientific discoveries, rules and methods for intellectual activities, methods used to diagnose or treat diseases, animal and plant breeds or substances obtained by means of nuclear transformation or design made by the pattern and/or color, and/or the combination of two on the printed matters with main function of identification.The Patent Office under the State Council is responsible for receiving, examining and approving patent applications. A patent is valid for twenty years in the case of an invention and ten years in the case of a utility model or design, starting from the application date. A third-party user must obtain consent or a proper license from the patent owner to use the patent except under certain specific circumstances provided by law. Otherwise, the use will constitute an infringement of the patent rights. 14 According to the Patent Law, an infringer shall be subject to various civil liabilities, which include ceasing the infringement and compensating the actual loss suffered by patent owners. If the actual loss suffered by the patent owner is difficult to calculate, the illegal income received by the infringer or a reasonable amount calculated with reference to the patent royalties (in the case that it is difficult to calculate the illegal income) shall be deemed as the actual loss. If damages cannot be established by any of the above methods, the court can decide the amount of the actual loss up to RMB 1,000,000 ($151,206). In addition, an infringer who counterfeits patents of third parties shall be subject to administrative penalties or criminal liabilities, if applicable. Regulations on Trademarks Registered trademarks are protected under the Trademark Law of the PRC adopted in 1982 and amended in 1993 and 2001, and the Implementation Rules for the PRC Trademark Law adopted in 2002. The PRC Trademark Office of the SAIC is responsible for the registration and administration of trademarks throughout the PRC. The PRC Trademark Law has adopted a “first-to-file” principle with respect to trademark registration. Where a trademark for which an application has been made is identical or similar to another trademark that has already been registered or been subject to a preliminary examination and approval for use on the same kind of or similar commodities or services, the application for registration of such trademark may be rejected. Any person applying for the registration of a trademark shall not prejudice others’ existing right of priority, nor shall any person register in advance a trademark that has already been used by another person and has already gained “sufficient degree of reputation” through that person’s use. Upon receipt of an application, the PRC Trademark Office will make a public announcement if the relevant trademark passes the preliminary examination. Within three months after such public announcement, any person may file an objection against a trademark that has passed a preliminary examination. The PRC Trademark Office’s decisions on rejection, objection or cancellation of an application may be appealed to the PRC Trademark Review and Adjudication Board, whose decision may be further appealed through judicial proceedings. If no objection is filed within three months after the public announcement period or if the objection has been overruled, the PRC Trademark Office will approve the registration and issue a registration certificate, upon which the trademark is registered and effective for a renewable ten-year period, unless otherwise revoked. The SAIC and its local counterparts have the power to investigate and handle any infringement of the exclusive right to use a registered trademark. Infringement of a trademark’s exclusive right may be subject to administrative penalties, and civil or criminal liabilities, as applicable. Regulations on Labor Contract On June 29, 2007, the PRC National People’s Congress enacted the Labor Contract Law, which became effective on January 1, 2008. The Implementing Rules were promulgated by the State Council and took effect on September 18, 2008. The Labor Contract Law formalizes, among others, employees’ rights concerning overtime hours, pensions and layoffs, the execution, performance, modification and termination of labor contracts, the clauses of labor contracts and the role of trade unions. In particular, it provides for specific standards and procedures for entering into non-fixed-term labor contracts with some of our sales professionals and staff. Either the employer or the applicable sales professional or staff may terminate the labor contract in circumstances as prescribed in the Labor Contract Law or if certain preconditions are fulfilled. In certain cases, the employer is required to pay a statutory severance upon the termination of a labor contract pursuant to the standards provided by the Labor Contract Law. Regulations on Environmental Protection The major environmental laws and regulations include the PRC Environmental Protection Law and other laws and regulations governing air pollution, environmental impact appraisals, pollutant discharge fees and licenses. Regulations on Social Insurance and Housing Fund The PRC governmental authorities have passed a variety of laws and regulations regarding social insurance and housing fund from time to time, such as Social Insurance Law and its implemental rule, the Regulation of Insurance for Labor Injury, the Regulation of Insurance for Unemployment, the Provisional Insurance Measures for Maternity of Employees, the Interim Provisions on Registration of Social Insurance, the Interim Regulation on the Collection and Payment of Social Insurance Premiums, Regulations on Management of Housing Fund and other related laws and regulations. Pursuant to these regulations, both our PRC subsidiaries have to obtain and renew the social insurance registration certificate and the housing fund certificate and make contributions to the relevant local social insurance and housing fund for our PRC employees. Failure to comply with such laws and regulations would subject our PRC subsidiaries to various fines and legal sanctions and supplemental contributions to the local social insurance and housing fund. Regulations on Dividend Distributions The principal laws, rules and regulations governing dividends paid by our PRC subsidiaries include the Company Law of the PRC (1993), as amended in 2006, the Wholly Foreign Owned Enterprise Law (1986), as amended in 2000, and the Wholly Foreign Owned Enterprise Law Implementing Rules (1990), as amended in 2001. Pursuant to these laws and rules, each of our PRC subsidiaries is required to allocate at least 10% of its after-tax profit each year to its statutory capital reserve fund until the accumulative amount of such reserve reaches 50% of its respective registered capital. Furthermore, each of our PRC subsidiaries may allocate its after-tax profits, the portion of which shall be determined by such subsidiary’s shareholders meeting, to its discretionary funds. Neither statutory nor discretionary reserves are distributable as cash dividends. Regulations on PRC Taxation The 2aw and its Implementing Rules became effective on January 1, 2008. Under the 2aw, enterprises are classified as “resident enterprises” and “non-resident enterprises.” Pursuant to the 2aw and its Implementing Rules, enterprises established under the laws of foreign countries or regions whose “de facto management bodies” are located within China are considered resident enterprises and will generally be subject to enterprise income tax at the rate of 25% on its global income. According to the Implementing Rules, “de facto management body” refers to a managing body that in substance exercises overall management control over the production and business, personnel, accounting and assets of an enterprise. If we are considered as a PRC tax resident enterprise under the above definition, then our global income will be subject to PRC enterprise income tax at the rate of 25%. Pursuant to certain tax regulations that expired when the 2aw and its Implementing Rules took effect, a foreign invested manufacturing enterprise with a scheduled operating term of more than ten years was exempt from income tax for two years starting from the first year that it began to make profit, and was entitled to a 50% reduction in the income tax rate for three years thereafter. Pursuant to the 2aw, enterprises in the PRC are required to pay an income tax at a rate of 25% of their taxable income. However, enterprises entitled to the foregoing preferential tax rate may, pursuant to the provisions of the State Council, gradually transition to the uniform tax rate of 25%. For enterprises that have already started to enjoy such preferential tax treatment prior to the promulgation of the 2aw, such treatment continues to apply until its expiration. However, for enterprises that have not yet started to enjoy such preferential treatment by reason of not making any profits, the preferential period shall be counted from January 1, 2008. The 2aw and the Implementing Rules permit certain “high and new technology enterprises strongly supported by the state” that hold independent ownership of core intellectual property and simultaneously meet a list of other criteria, financial or non-financial, as stipulated in the Implementing Rules, to enjoy a reduced 15% enterprise income tax rate subject to certain new qualification criteria. The SAT, the Ministry of Science and Technology and the MOF jointly issued the Administrative Rules for the Certification of High and New Technology Enterprises delineating the specific criteria and procedures for the “high and new technology enterprises” certification on April14, 2008. Further, the Implementing Rules provide that, (i) if the enterprise that distributes dividends is domiciled in the PRC, or (ii) if gains are realized from transferring equity interests of enterprises domiciled in the PRC, then such dividends or capital gains are treated as China-sourced income. It is not clear how “domicile” may be interpreted under the 2aw, and it may be interpreted as the jurisdiction where the enterprise is a tax resident. Therefore, if we are considered as a PRC tax resident enterprise for tax purposes, any dividends we pay to our overseas shareholders as well as gains realized by such shareholders from the transfer of our shares may be regarded as China-sourced income and as a result become subject to PRC withholding tax at a rate of 10% if such shareholders are considered as non-resident enterprises, and a rate of 20% if they are considered as non-resident individuals, in the absence of any applicable tax treaties that may reduce such rates. See “Risk Factors—Risks Relating to Doing Business in China—We may be treated as a resident enterprise for PRC enterprise income tax purposes; such classification could result in unfavorable tax consequences to us and our non-PRC shareholders.” 15 Regulations on Loans between a Foreign Company and its PRC Subsidiaries A loan made by foreign investors as shareholders in a foreign-invested enterprise is considered to be foreign debt in China and is subject to various PRC laws and regulations, including but not limited to, the Foreign Exchange Administration Regulation of 1996 and its amendments, the Interim Measures on Foreign Debts Administration of 2003, the Statistical Monitoring of Foreign Debts Tentative Provisions of 1987 and its implementing rules of 1998, the Administration Provisions on the Settlement, Sale and Payment of Foreign Exchange of 1996, and the Notice of the SAFE on Issues Related to Perfection of Foreign Debts Administration of 2005. Under these laws and regulations, a shareholder loan in the form of foreign debt made to a Chinese subsidiary does not require the prior approval of the SAFE. However, such foreign debt must be registered with and recorded by the SAFE or its local counterparts in accordance with relevant PRC laws and regulations and shall not exceed statutory limit. Our PRC subsidiary, Xiangmei Food, can legally borrow foreign exchange loans up to its borrowing limits, which is defined as the difference between the amount of its ‘‘total investment’’ and ‘‘registered capital’’ as approved by the MOFCOM or its local counterparts. Interest payments, if any, on the loans are subject to a 10% withholding tax unless any such foreign shareholder’s jurisdiction of incorporation has a tax treaty with China that provides for a different withholding arrangement and relevant requirements are satisfied. In addition, if the amount of foreign exchange debt of WFOE exceeds its borrowing limit, we are required to apply to the relevant PRC authorities to increase the total investment amount and registered capital to allow the excess foreign exchange debt to be registered with the SAFE. Regulations on Foreign Currency Exchange The primary regulations and rules governing foreign exchange in China are the PRC Foreign Exchange Administration Regulations of 1996 and its amendments in 2008, and the Administrative Rules on the Settlement, Sale and Payment of Foreign Exchange of 1996. According to these regulations and rules, the RMB is freely convertible for current account items, including without limitation, dividend distributions, interest payments and trade-related foreign exchange transactions. Capital account items such as direct investments, loans, securities investments and repatriation of investments are still subject to prior approval of and registration with the SAFE or its local counterparts. In addition, foreign-invested enterprises may only buy, sell and/or remit foreign currencies under current account transactions at banks with authority to conduct foreign exchange business, by providing valid commercial documents, and for capital account transactions, pre-approval from the SAFE or its local counterparts is still required. On August 29, 2008, the SAFE promulgated Circular 142, a notice regulating the conversion by foreign-invested enterprises of foreign currency into RMB. Circular 142 requires that the RMB funds obtained from the settlement of foreign currency-denominated registered capital of a foreign-invested enterprise may only be used for purposes within the business scope approved by the applicable governmental authority and may not be used for equity investments within the PRC unless otherwise provided for in the enterprise’s business scope. In addition, SAFE strengthened its oversight of the flow and use of the RMB capital converted from foreign currency-denominated registered capital of a foreign-invested enterprise. The use of such RMB capital may not be altered without SAFE’s approval, and may not in any case be used to repay RMB loans if the proceeds of such loans have not been used. Violations of Circular 142 will result in severe penalties, such as substantial fines. Regulations Relating to Employee Stock Options Pursuant to the Individual Foreign Exchange Rules and Circular 78, issued in January and March 2007, respectively, by the SAFE, PRC domestic individuals who are granted shares or share options by companies listed on overseas stock exchanges based on employee share holding plans or share option plans are required to register with the SAFE or its local counterparts. According to Circular 78, if a PRC domestic individual participates in any employee share holding plan or share option plan of an overseas-listed company, a PRC domestic agent or the PRC subsidiary of such overseas-listed company shall, among others things, file, on behalf of such individual, an application with the SAFE to obtain approval for an annual quota with respect to the purchase of foreign exchange in connection with share holding or share option exercises as PRC domestic individuals may not directly use overseas funds to purchase shares or exercise share options. Concurrent with the filing of such application with the SAFE, the PRC subsidiary or the PRC domestic agent shall obtain approval from the SAFE to open a special foreign exchange account at a PRC domestic bank to hold the funds required in connection with the share purchase or option exercise, any returned principal or profits upon sales of shares, any dividends issued upon the shares and any other income or expenditures approved by the SAFE. The PRC subsidiary or the PRC domestic agent also is required to obtain approval from the SAFE to open an overseas special foreign exchange account at an overseas trust bank to hold overseas funds used in connection with any share purchase. 16 All proceeds obtained by PRC domestic individuals from sales of shares shall be fully repatriated back to the PRC after relevant overseas expenses are deducted. The foreign exchange proceeds from these sales can be converted into Renminbi or transferred to such individuals’ foreign exchange savings accounts after the proceeds have been repatriated back to the special foreign exchange account opened at the PRC domestic bank. If the share options are exercised in a cashless exercise, the PRC domestic individuals are required to repatriate the proceeds to the special foreign exchange account. Although many issues relating to Circular 78 require further interpretation, we and our PRC employees who have been granted our share options will be subject to Circular 78 when our company becomes an overseas-listed company. If we or our PRC employees fail to comply with Circular 78, we and/or our PRC employees may face sanctions imposed by the foreign exchange authority or any other PRC government authorities. Such sanctions include, but are not limited to, penalties imposed on our company and executive officers and forfeiture of the proceeds received from the exercise of the share options. In addition, the SAT has issued a number of circulars concerning employee share options. Under these circulars, our employees working in China who exercise our share options will be subject to PRC individual income tax. Our PRC subsidiaries have obligations to file documents related to employee share options with relevant tax authorities and withhold individual income taxes of those employees who exercise their share options. If our employees fail to pay and we fail to withhold their income taxes, we may face sanctions imposed by tax authorities or any other PRC government authorities. Regulations on Overseas Listing On August 8, 2006, six PRC regulatory authorities, namely, the MOFCOM, the State Assets Supervision and Administration Commission, the SAT, the SAIC, the CSRC, and the SAFE, jointly adopted the M&A Regulations, which became effective on September 8, 2006, as amended on June 22, 2009, to regulate foreign investment in PRC domestic enterprises. The M&A Regulations contain provisions purporting, among other things, to require SPVs that are (1) formed for the purpose of overseas listing of equity interests in PRC companies via acquisition, and (2) controlled by PRC companies and/or individuals, to obtain the approval of the CSRC prior to the listing and trading of their securities on overseas stock exchanges. On September 21, 2006, the CSRC published the CSRC Procedures on its website, specifying the documents and materials that SPVs are required to submit when seeking the CSRC approval for their listings outside of China. As of the date of this prospectus, the CSRC has not issued any definitive rule or interpretation concerning whether transactions such as this offering are subject to the M&A Regulations and the CSRC Procedures. Item 1A.Risk Factors Smaller reporting companies are not required to provide the information required by this item. Item 1B.Unresolved Staff Comments Not applicable. Item 2.Properties. Affiliated Planting Bases Through Contractual Arrangements As described above, most of our leased planting lands are located in Qiyang County, Hunan Province. We also developed over 30,000 mu, or 20,000,000 square meters, of planting lands through purchase orders in the nearby Zhishan, Lengshuitan, Qidong, and Changning region. As of the date hereof, the total area of our affiliated planting basis reaches 80,000 mu, or 53,333,300 square meters. Our primary planting base occupies an area of 30,000 mu (or approximately 20,000,000 square meters) and our second base, which is under development, occupies an area of 80,000 mu (or approximately 53,333,000 square meters). We have acquired the state-granted use rights to land set forth in the table below. Item Address Size Function 1. Qili Town, Qiyang County, Hunan Province, China 30,000 mu Plant land 2. Madu Town, Yangjiao Town and Babao Town, Qiyang County, Hunan Province, China 80,000 mu Plant Land Glutinous Rice Base Black Sesame Base A copy of our Property Lease Agreement is attached hereto as Exhibit 10.7. Wuxi Industrial Park We obtained the land use right to 100 mu of property, or approximately 66,666 square meters, in the Wuxi Industrial Park of Qiyang County. We moved in this property in 2011 where we established various administrative and manufacturing facilities including standard industrial workshops, warehouses, cold storage, staff dormitory and other living facilities, staff café, recreational center, a multi-functional office building and an R&D center. A copy of the Investment Agreement with Hunan Qiyang Industrial Zone Management Committee that allowed us to obtain the land use rights of 100mu is attached hereto as Exhibit 10.8. Item 3.Legal Proceedings. Legal Proceedings We are currently not a party to any material legal or administrative proceedings and are not aware of any pending legal or administrative proceedings against us. We may from time to time become a party to various legal or administrative proceedings arising in the ordinary course of our business. Item 4.Removed and Reserved. 17 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Our common stock is not quoted on any national exchange or over-the-counter quotation system. No public market currently exists for shares of our Common Stock and there can be no assurance that an active market will develop. Holders of Common Stock As of September 26, 2011, there were of record approximately 19 holders of record of our common stock. Dividend We have not paid cash dividends on our outstanding common stock since formation and we do not anticipate paying any dividends on our outstanding common stock in the foreseeable future. We plan to retain any earnings to finance the development of the business and for general corporate purposes. Future cash dividends, if any, will be at the discretion of our board of directors and will depend upon our future operations and earnings, capital requirements and surplus, general financial condition, contractual restrictions and other factors as our board of directors may deem relevant. We can pay dividends only out of our profits or other distributable reserves and dividends or distribution will only be paid or made if we are able to pay our debts as they fall due in the ordinary course of business. Equity Compensation Plan Information We do not have any equity compensation plans and therefore no equity awards were issued or are outstanding as of the fiscal year end of 2011. Item 6.Selected Financial Data. Not applicable. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion of the financial condition and results of operation of Grain Wealth for the years ended June 30, 2011 and 2010 should be read in conjunction with the accompanyingconsolidated financial statements and the notes thereto. Our discussion includes forward-looking statements based upon current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions. Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors, including those set forth under the Risk Factors, Cautionary Notice Regarding Forward-Looking Statements and Business sections. We use words such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend,” “may,” “will,” “should,” “could,” and similar expressions to identify forward-looking statements. COMPANY OVERVIEW China New Greenfood Co. Ltd. (the “Company”) was incorporated in Delaware on April 17, 2009 under the name of Newera Technology Development Co., Ltd. On March 11, 2011, the Company’s corporate name was changed to China New Greenfood Co. Ltd. Grain Wealth Limited is a limited liability company organized under the laws of the British Virgin Island (the “Grain Wealth”) on September 8, 2010.Grain Wealth owns 100% of the issued and outstanding capital stock of Qiyang County Xiangmei Food Technical Research and Development Co., Ltd. (“Xiangmei Food”), a wholly foreign-owned enterprise (“WFOE”) with limited liability, incorporated under the People’s Republic of China (the “PRC”) on December 23, 2010.Xiangmei Food has entered into a series of contractual agreements with the owner of Hunan Xiangmei Food Co., Ltd. (“Hunan Xiangmei”). Hunan Xiangmei is a limited liability company formed under laws of the PRC on March 27, 2006, with a total registered capital of RMB 10 million (approximate to $1.2 million), contributed by two individual shareholders, Mr. Wu YaoTian and Mr. Zhou Taiping. On December 24, 2009, Mr. Wu YaoTian transferred all of his ownership interest to Mr. Zhou Taiping, the Chairman of Hunan Xiangmei, and Mr. Zhou became the sole owner of Hunan Xiangmei, which is engaged in the business of growing, processing and distributing glutinous rice and other consumer food products such as frozen stuffed dumplings and ice cream products in the PRC. 18 On December 23, 2010, Xiangmei Food entered into a series of contractual arrangements with Hunan Xiangmei.These contractual agreements require the pledge of Mr. Zhou’s equity interests in Hunan Xiangmei to Xiangmei Food. At any time during the agreement period, Xiangmei Food has exclusive rights to acquire any portion of the equity interests of Hunan Xiangmei. In addition, Xiangmei Food has sole discretion to appoint directors of Hunan Xiangmei and is entitled to certain management fees from Hunan Xiangmei. Under these contractual arrangements, which obligate Xiangmei Food to absorb a majority of the risk of loss from Hunan Xiangmei’s activities and entitle it to receive a majority of its residual returns, Xiangmei Food has gained effective control over Hunan Xiangmei. Through these contractual arrangements, Xiangmei Food now holds the variable interests of Hunan Xiangmei, and Xiangmei Food becomes the primary beneficiary of Hunan Xiangmei. Based on these contractual arrangements, Hunan Xiangmei is considered as a Variable Interest Entity (“VIE”)under ASC 810, "Consolidation ", because the equity investor in Hunan Xiangmei no longer has the characteristics of a controlling financial interest. Accordingly, Hunan Xiangmei should be consolidated under ASC 810. Grain Wealth is effectively controlled by the sole stockholder of Hunan Xiangmei, Mr. Zhou Taiping, and Grain Wealth has 100% equity interest in Xiangmei Food as of June 30, 2010. Therefore, Xiangmei Food and Hunan Xiangmei are considered under common control. The consolidation of Xiangmei Food and Hunan Xiangmei has been accounted for at historical cost and prepared on the basis as if the aforementioned exclusive contractual agreements between Xiangmei Food and Hunan Xiangmei had become effective as of the beginning of the first period presented in the accompanyingconsolidated financial statements. On January 28, 2011, the Company and its shareholders entered into a Share Exchange Agreement (“Exchange Agreement”) with Grain Wealth Limited. Pursuant to the terms of the Exchange Agreement, the Company (i) issued 9,200,000 shares of common stock to the former stockholders of Grain Wealth Limited in exchange for all Grain Wealth shares, (ii) the Principal Shareholder cancelled 700,000 shares of NewEra restricted Common Stock held by the Principal Shareholder. The Share Exchange resulted in a change in the control of NewEra as the Shareholders of the Company became the majority shareholders of NewEra. Also, the original shareholders and directors of the NewEra resigned and the shareholders of the Company were elected as directors of the Company and appointed as its executive officers. For accounting purpose, this transaction has been accounted for as a reverse acquisition. Accordingly, the Company and its subsidiaries are treated as the continuing entity for accounting purposes. Immediately after theShare Exchange, the Company entered into a securities purchase agreementwith four investors for the issuance and sale in a private placement of shares of Common Stock, for aggregate gross proceeds of $3,782,393 at a per share purchase price of $3.5769. On March 23, 2011, Xiangmei Food entered into a Share Exchange Agreement with Qiyang Honghui Agricultural Technoloical and Development Co., Ltd. ("Qiyang Honghui") to purchase 100% of shares of Honghui for a price of $15,221(RMB100,000). As a result of the Share Exchange, Qiyang Honghui is a 100% owned subsidiary of Xiangmei Food. On June 30, 2011, our PRC subsidiary, Qiyang Honghui entered into an equity transfer agreement with Taiping Zhou, our President, Chief Executive Officer and Chairman of the Board of Directors (the “Equity Transfer Agreement”). Pursuant to the terms of the Equity Transfer Agreement, Taiping Zhou, holding 100% of the equity interests of Hunan Xiangmei F, and agreed to transfer all of their equity interests in Hunan Xiangmeito Qiyang Honghui (the “Transaction”). On August 1, 2011, Qiyang Honghui completed the registration of the equity change of Hunan Xiangmei with local administration for industry and commerce. As a result of the Transaction, Qiyang Honghui became a sole shareholder of Hunan Xiangmei , and therefore also a wholly owned subsidiary of the Company. On September 27, 2011, Xiangmei Food entered into a series agreements with Hunan Xiangmei, pursuant to which the contractual arrangements betweenXiangmei FoodandHunan Xiangmei are terminated. 19 CRITICAL ACCOUNTING POLICIES AND ESTIMATES Our consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We continually evaluate our estimates, including those related to doubtful accounts receivables, inventories, recovery of long-lived assets, income taxes, and the valuation of equity transactions. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Any future changes to these estimates and assumptions could cause a material change to our reported amounts of revenues, expenses, assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of the consolidated financial statements. While our significant accounting policies are more fully described in Note 2 to ourconsolidated financial statements for the year ended June 30, 2011, we believe that the following accounting policies are the most critical to aid you in fully understanding and evaluating this management discussion and analysis. Variable Interest Entities Pursuant to accounting standards generally accepted in the U.S., we are required to include in our consolidated financial statements the accounts of variable interest entities (“VIEs”).VIEs are consolidated by a company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE’s residual returns. VIEs are those entities in which we, through contractual arrangements, bear the risk of, and enjoy the rewards normally associated with ownership of the entity, and therefore we are the primary beneficiary of the entity. Hunan Xiangmei is considered a VIE, and we are the primary beneficiary.We conduct our operations in the PRC through our indirect PRC subsidiary Hunan Xiangmei. On December 23, 2010, we entered into agreements with Hunan Xiangmei pursuant to which we shall receive 100% of Hunan Xiangmei’s net income. In accordance with these agreements, Hunan Xiangmei shall pay consulting fees equal to 100% of its net income to our wholly-owned subsidiary, Xiangmei Food. The accounts of Hunan Xiangmei are included in the accompanyingconsolidated financial statements. As a VIE, Hunan Xiangmei sales are included in our total sales, its income from operations is consolidated with ours, and our net income includes all of Hunan Xiangmei’s net income, and its assets and liabilities are included in ourconsolidated balance sheets. The VIEs do not have any non-controlling interest and accordingly, we did not subtract any net income in calculating the net income attributable to us. Because of the contractual arrangements, we have pecuniary interest in Hunan Xiangmei that requires consolidation of Hunan Xiangmei’s accounts with our consolidated financial statements. We terminated these VIE agreements in September, 2011. The termination agreements have no effect on the consolidated financial statements since Hunan Xiangmei will be a wholly-owned subsidiary of Qiyang Honghui. Accounts receivable We have a policy of providing for possible uncollectible accounts based on our best estimate of the amount of probable credit losses in our existing accounts receivable.We periodically review our accounts receivable and other receivables to determine whether an allowance is necessary based on an analysis of past due accounts and other factors that may indicate that the realization of an account may be in doubt.Account balances deemed to be uncollectible are charged to the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. As a basis for estimating the likelihood of collection, we consider a number of factors when determining reserves for uncollectable accounts.We believe that we use a reasonably reliable methodology to estimate the collectability of our accounts receivable. We review our allowances for doubtful accounts on at least a quarterly basis. We also consider whether the historical economic conditions are comparable to current economic conditions. If the financial condition of our customers or other parties that we have business relations with were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. At June 30, 2011 and 2010, our management has determined that no allowance was required. If we determined that allowances were necessary for 1% of our accounts receivable, our net income for the years ended June 30, 2011 and 2010 would have decreased by $9,687 and $6,420 respectively. Our earnings per share for the years ended June 30, 2011 and 2010 would have decreased by approximately $0.001, and $0.0007 per share respectively. 20 Inventories Inventories, consisting of raw materials, work in process and finished goods related to our products are stated at the lower of cost or market utilizing the weighted average method. An allowance is established when management determines that certain inventories may not be saleable. If inventory costs exceed expected market value due to obsolescence or quantities in excess of expected demand, we will record additional reserves for the difference between the cost and the market value. These reserves are recorded based on estimates.We review inventory quantities on hand and on order and record, on a quarterly basis, a provision for excess and obsolete inventory, if necessary. If the results of the review determine that a write-down is necessary, we recognize a loss in the period in which the loss is identified, whether or not the inventory is retained. Our inventory reserves establish a new cost basis for inventory and are not reversed until we sell or dispose of the related inventory. Such provisions are established based on historical usage, adjusted for known changes in demands for such products, or the estimated forecast of product demand and production requirements.As of June 30, 2011, the Company has agreements with farmers, pursuant to which the Company is guaranteed to receive 450 kg glutinous rice grain, 150 kg peanuts and 75 kg sesames per chinese acre per harvest season from the farmers. At June 30, 2011 and June 30, 2010, no reserve was required. If we determined that reserves were necessary for 1% of our inventory, our net income for the years ended June 30, 2011 and 2010 would have decreased by $125,420 and $55,706 respectively. Our earnings per share for the years ended June 30, 2011 and 2010 would have decreased by $0.013 and $0.006 per share respectively. Property and equipment Property and equipment are stated at cost less accumulated depreciation.Depreciation is computed using straight-line method over the estimated useful lives of the assets. The estimated useful lives of the assets are as follows: Useful Life Building and building improvements 5 – 30 Years Manufacturing equipment 5-10 Years Office equipment and furniture 5 Years Vehicles 5 Years The cost of repairs and maintenance is expensed as incurred; major replacements and improvements are capitalized. When assets are retired or disposed of, the cost and accumulated depreciation are removed from the accounts, and any resulting gains or losses are included in income in the year or period of disposition. We examine the possibility of decreases in the value of property and equipment when events or changes in circumstances reflect the fact that their recorded value may not be recoverable. We recognize an impairment loss when the sum of expected undiscounted future cash flows is less than the carrying amount of the asset. The amount of impairment is measured as the difference between the asset’s estimated fair value and its book value. Land use rights under capital lease There is no private ownership of land in the PRC. All land in the PRC is owned by the government and cannot be sold to any individual or company. The government grants a land use right that permits the holder of the land use right to use the land for a specified period. Our land use rights were granted with a term of 50 years.Any transfer of the land use right requires government approval.We have recorded as an intangible asset under capital lease forthe amount of the present value of total payment made to the leaser. The land use rights are amortized on the straight-line method over the lease terms. If the value of land use rights falls below our cost by 1%, we would be required to record an impairment loss, which would decrease our net income and earnings per share for the year ended of June 30, 2011 by approximately $1,955 and $0.0002 per share, respectively. Revenue recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the purchase price is fixed or determinable and collectability is reasonably assured. The Company recognizes revenues from the sale of glutinous products and other food upon shipment and transfer of title. Income taxes We have historical beengoverned by the Income Tax Law of the PRC and British Virgin Island. As of January 28, 2011, the Company also became subject to the income tax laws of the U.S. Income taxes are accounted for pursuant to accounting standards, which is an asset and liability approach that requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been recognized in our financial statements or tax returns. The charge for taxes is based on the results for the year as adjusted for items, which are non-assessable or disallowed. It is calculated using tax rates that have been enacted or substantively enacted by the balance sheet date. 21 Deferred tax is accounted for using the balance sheet liability method in respect of temporary differences arising from differences between the carrying amount of assets and liabilities in the financial statements and the corresponding tax basis used in the computation of assessable tax profit. In principle, deferred tax liabilities are recognized for all taxable temporary differences, and deferred tax assets are recognized to the extent that it is probably that taxable profit will be available against which deductible temporary differences can be utilized. According to China State Administration to Taxation in Qiyang County in Hunan Province, from June 1, 2006 to December 24, 2009, the Company is qualified as a foreign invested joint venture, which qualified for an income tax waiver in the first five years as well as obtaining a one half income tax waiver for the following three years. According to China State Administration to Taxation in Qiyang County in Hunan Province, because the Company was awarded as a “Leading Agricultural Enterprise in Hunan Province” and invested in Qiyang Industrial Development Zone, starting from December 24, 2009, the Company continues to enjoy the income waiver. Xiangmei Food and Qiyang Honghui, established on December 23, 2010 and October 13, 2010 respectively, also receive a full income tax exemption from the local tax authority of PRC as an agricultural enterprise effectively on March 29, 2011 and will continue receive the income tax exemption as long as the favorable tax policy remains unchanged. Grain Wealth was incorporated in the British Virgin Islands. Under the current laws of the British Virgin Islands, this entity is not subject to income taxes. As a result, the Company had not incurred any income tax since its inception. All tax years since inception remain subject to examination by the tax authorities. Foreign currency translation The reporting currency of the Company is the U.S. dollar. The functional currency of the Company is the local currency, the Chinese Renminbi (“RMB”). Results of operations and cash flows are translated at average exchange rates during the period, assets and liabilities are translated at the unified exchange rate at the end of the period, and equity is translated at historical exchange rates. Translation adjustments resulting from the process of translating the local currency financial statements into U.S. dollars are included in determining comprehensive income. Transactions denominated in foreign currencies are translated into the functional currency at the exchange rates prevailing on the transaction dates. Assets and liabilities denominated in foreign currencies are translated into the functional currency at the exchange rates prevailing at the balance sheet date with any transaction gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. All of the Company’s revenue transactions are transacted in the functional currency. The Company does not enter any material transaction in foreign currencies and accordingly, transaction gains or losses have not had, and are not expected to have, a material effect on the results of operations of the Company. To the extent we hold assets denominated in U.S. dollars, any appreciation of the RMB against the U.S. dollar could result in a charge in our statement of operations and a reduction in the value of our U.S. dollar denominated assets. On the other hand, a decline in the value of RMB against the U.S. dollar could reduce the U.S. dollar equivalent amounts of our financial results, which may have a material adverse effect on the price of our stock. RESULTS OF OPERATIONS Results of Operations for the year ended June 30, 2011 Compared to the yearended June 30, 2010 The following tables set forth key variance in our results of operations for the periods indicated, in dollars and percents, and key components of our revenue for the period indicated, in dollars. Revenues. For the year ended June 30, 2011, we had net revenues of $43,129,098, as compared to net revenues of $25,098,672 for the year ended June 30, 2010, an increase of approximately 71.8%. The increase in net revenue was mainly attributable to rising sale prices, strong demand and continuous marketing efforts as further explained below. 22 Revenues by product line are as follows: Sales Revenue FortheYears FortheYears Increase Percentage Ended June ended June (Decrease) Change Frozen Rice Dumplings $ $ $ % Frozen Dumplings % Frozen Pasta % Ice Cream % Sesame % Peanuts % Glutinous Rice % Glutinous Rice Grain - N/A Total net revenues $ $ $ % The increase in revenues from the sale of frozen rice dumplings was mainly attributable to our substantial increase in sales volume. For the years ended June 30, 2011, the sales volume is approximately 7,202,557 kg, as compared to the sale volume of approximately 5,367,756 kg for the years ended June 30, 2010, an increase of approximately 34.2%. The increase in sale volume was mainly attributable to increasing production capacity and consistent marketing efforts. In addition to the existing production line, the Company added a new rice dumplings product line and a cooling tunnel in2011, which contributed to a larger production capacity in fiscal year 2011. We purchased glutinous rice directly from local farmers at prices based on the purchase contracts signed at the beginning of a year. The glutinous rice was usually processed to make glutinous rice flour, which was the major raw materials used in producing rice dumplings. Being able to supplyour own major raw material is a great advantage to other competitors in the market as glutinous rice flour prices and qualities vary from time to time. Hence, the Company made consistent efforts in marketing frozen rice dumplings. In addition, the increasing unit sales price also contributed to the sales increase. Starting from January 2011, we raised our sales prices in response to continuously increasing raw material cost. However, at the same time, in order to enter into the wider countryside market, we added a new line of low-priced rice dumplings in early 2011. Hence, the average sale price only increased slightly. The unit sales price increased to approximately $1.18 per kg for the year ended June 30, 2011 from 1.10 per kg for the year ended June 30, 2010. The increase in revenues from the sale of frozen dumplings was mainly attributable to our substantial increase in sales volume. For the years ended June 30, 2011, the sales volume is approximately 3,868,405 kg, as compared to the sale volume of approximately 2,654,454 kg for the years ended June 30, 2010, an increase of approximately 45.7%. The increase in sale volume was attributable to sustained marketing efforts. In addition, the increasing unit sales price also contributed to the sales increase. Starting from January 2011, we raised our sales prices in response to continuously growing raw material cost. However, due to the addition of a new line of low-priced dumplings in the fourth quarter of the year ended June 30, 2011, the average sale price only increased slightly. The unit sales price increased to approximately $1.20 per kg for the year ended June 30, 2011 from $1.11 per kg for the year ended June 30, 2010. Frozen pasta mainly includes frozen steamed bread and noodles. The increase in revenues from the sale of frozen pasta was attributable to increase in sales prices, partially offset by a slight decrease in sales volume from the year ended June 30, 2010 to the year ended June 30, 2011. Starting from January 2011, we raised our sales prices in response to continuously growing raw material cost. The unit sales price increased 14.5% to approximately $1.18 per kg for the year ended June 30, 2011 from $1.03 per kg for the year ended June 30, 2010. The unfavorable market contributed to a decline in sale volume. For the year ended June 30, 2011, the sales volume is approximately 2,476,959 kg, as compared to the sale volume of approximately 2,640,651 kg for the year ended June 30, 2010, a decrease of approximately 6.2%. The decline in sale volume occurred mainly in the second half of the yearended June 30, 2011 as compared to the second half of the yearended June 30, 2010. Although the sale volume declined slightly in the second half of the year ended June 30, 2011, we believe the sale decline is short-term in nature. The increase in revenues from the sale of ice cream was mainly attributable to both increases in sales volume and increase in unit price. The increase in sale volume was attributable to accelerating customer numbers and demand due to sustained marketing efforts. For the year ended June 30, 2011, the sales volume is approximately 8,090,585 kg, as compared to the sale volume of approximately 6,541,812 kg for the years ended June 30, 2010, an increase of approximately 23.7%. Starting in January 2011, we began to implement stricter quality control on ice cream production and incurred higher cost. The raw material cost also continued to grow. In response to higher quality control cost and increasing raw material cost, we raised our sale price in the fourth quarter of the yearended June 30, 2011. The unit sales price increased 21% to approximately $0.71 per kg for the year ended June 30, 2011 from $0.59 per kg for the year ended June 30, 2010. 23 We cultivate glutinous rice, sesame and peanuts. Each year, we lease farmland by signing contracts with local farmers. We then select seeds, purchase fertilizers, make improvements on the farmland, hire labor, and harvest glutinous rice, sesame and peanuts by itself. In the year ended June 30, 2011, we sold both glutinous rice and glutinous rice grain to meet customers’ various demands as compared to the sale of glutinous rice only in the year ended June 30, 2010. The sale revenue of glutinous rice decreased, while the sale revenue of glutinous rice grain increased dramatically. For the year ended June 30, 2011, the sales volume of glutinous rice is approximately 13,174,700 kg, as compared to the sale volume of approximately 15,825,414 kg for the year ended June 30, 2010, a decrease of 2,650,414 kg. For the year ended June 30, 2011, the sales volume of glutinous rice grain is approximately 21,096,489 kg, as compared to no sale for the years ended June 30, 2010. Usually we are able to obtain approximately 0.65 kilogram of glutinous rice by threshing a kilogram of glutinous rice grain, Hence, the total sale volume of both glutinous rice and glutinous rice grain increased from the year ended June 30, 2010 to the same period in 2011. The increase in sale volume is mainly attributable to increasing yield as a result of leasing more farmland from local farmers. In 2010, we leased glutinous rice farmland of approximately 44,131 Chinese acre, as compared with approximately 26,563 Chinese acre in 2009. The majority of these farmland have been improved to become more suitable for cultivation of glutinous rice. Although the glutinous rice and glutinous rice grain price continuously grown in China, we were unable to raise our sales price in 2010 based on fixed price one-year sales contracts with our customers in 2010.During the fourth quarter of the year ended June 30, 2011, due to the expiration of the sale contracts, we were able to raise the sale price of glutinous rice and glutinous rice grain significantly. The increase in revenues from the sale of sesame was mainly attributable to our substantial increase in capacity from the year ended June 30, 2010 to the year ended June 30, 2011. For the year ended June 30, 2011, the sales volume is approximately 636,845 kg, as compared to the sale volume of approximately 355,170 kg for the year ended June 30, 2010, an increase of approximately 79.3%. The increase in sale volume is mainly attributable to increasing yield as a result of leasing more sesame farmland from local farmers. Due to the fixed price one-year sales contracts signed with our customers in 2010, we were unable to raise our sales price. The unit sales price slightly increased 3.4% to approximately $1.84 per kg for the year ended June 30, 2011 from $1.78 per kg for the year ended June 30, 2010. The increase in revenues from the sale of peanuts was mainly attributable to our substantial increase in capacity from the year ended June 30, 2010 to the year ended June 30, 2011. For the year ended June 30, 2011, the sales volume is approximately 1,719,136 kg, as compared to the sale volume of approximately 1,240,275 kg for the year ended June 30, 2010, an increase of approximately 38.6%. The increase in sale volume is mainly attributable to increasing yield as a result of leasing more peanuts farmland from local farmers. Due to the fixed price one-year sales contracts signed with our customers in 2010, we were unable to raise our sales price. The unit sales price slightly increased 2.7% to approximately $1.13 per kg for the year ended June 30, 2011 from $1.10 per kg for the year ended June 30, 2010. Cost of revenues. Cost of revenues increased by $11,978,945, or 75.0%, from $15,978,235 for the year ended June 30, 2010 to $27,957,180 for the year ended June 30, 2011. The increase in cost of revenues is mainly attributed to both the increase in sales volume, as described in the above and increase in raw material cost. Gross profit and gross margin. Our gross profit was $15,171,918 for the year ended June 30, 2011 as compared to $9,120,437 for the year ended June 30, 2010 representing gross margins of 35.2% and 36.3%, respectively. The decrease in our gross profit margin percentage was mainly attributable to faster increase in raw material costs than sales prices and the introduction of new line of low-priced products. Gross margin percentages by product line are as follows: Forthe Year June 30 ,2011 Forthe Year June 30 ,2010 Frozen Rice Dumplings % % Frozen Dumplings % % Frozen Pasta % % Ice Cream % % Sesame % % Peanuts % % Glutinous Rice % % Glutinous Rice Grain % N/A Overall gross profit % % % 24 The gross profit margin percentage of frozen rice dumplings decreased to 38.7% for the year ended June 30, 2011 from 52.3% for the years ended June 30, 2010. The price of raw material used in producing rice dumplings such as glutinous rice flour and sugar experienced continuous rise. Although we were able to pass some of our increasing cost to consumers, we could not raise our sales price as fast as our costs during the years ended June 30, 2011. In addition, we added a new line of low-priced rice dumplings in early 2011, which contributed to overall lower unit cost. The gross profit margin percentage of frozen dumplings decreased to 35.3% for the year ended June 30, 2011 from 47.5% for the year ended June 30, 2010. The price of raw material used in producing rice dumplings such as flour and pork experienced continuous rise. Although we were able to pass some of our increasing cost to consumers, we could not raise its sales price as fast as our costs during the years ended June 30, 2011. In addition, we added a new line of low-priced rice dumplings in early 2011, which contributed to overall lower unit cost. The gross profit margin percentage of frozen pasta decreased to 42.9% for the year ended June 30, 2011 from 48.3% for the year ended June 30, 2010. The price of raw material used in producing pasta such as flour experienced continuous rise. Although we were able to pass some of our increasing cost to consumers, we could not raise our sales price as fast as our costs during the years ended June 30, 2011. The gross profit margin percentage of ice cream decreased to 44.0% for the year ended June 30, 2011 from 49.3% for the year ended June 30, 2010. The price of raw material used in producing ice cream such as sugar and beans experienced continuous rise. Although we were able to pass some of our increasing cost to consumers, we could not raise its sales price as fast as our costs during the years ended June 30, 2011. The gross profit margin percentage of glutinous rice decreased to 11.2% for the year ended June 30, 2011 from 13.5% for the year ended June 30, 2010, while the gross profit margin of glutinous rice grain is about 45.0%. As described in the above, we were unable to raise glutinous rice sale price due to the fixed price one-year sale contracts in 2010. Starting from January 2011, we renewed our sales contracts and were able to raise sales prices of our glutinous rice and glutinous rice grain significantly. The gross profit margin percentage of sesame increased to 24.5% for the year ended June 30, 2011 from 20.9% for the year ended June 30, 2010. We usually signed sales contracts of our self-cultivated agricultural crops such as sesame and peanuts early calendar year and delivered crops soon after being harvested. After signing the contract, we usually were not allowed to adjust our sales prices within a year. However, we sold remaining sesame in 2011, when we were able to raise sales price based on the new sales contracts. The gross profit margin percentage of peanuts decreased to 16.5% respectively for the year ended June 30, 2011 from 18.2% for the year ended June 30, 2010. We usually signed sales contracts of our self-cultivated agricultural crops such as sesame and peanuts early calendar year and delivered crops soon after being harvested. After signing the contract, we usually were not allowed to adjust our sales prices within a year. In 2010, our cultivation cost including fertilizer and labor cost all increased due to inflation in the PRC. However, due to signed sales contracts, we were unable to raise our sales price at the same pace of its rising costs in 2010. Selling expenses. Selling expenses were $2,086,206 and $1,239,766 for the year ended June 30, 2011 and 2010 respectively.Selling expenses consisted of the following: Forthe year Ended Forthe year Ended Percentage June 30,2011 June 30,2010 Increase/(Decrease) Shipping and handling $ $ % Compensations and related benefits % Advertising and promotion % Depreciation % Rent % Office expense % Others % Total $ $ % selling expense as % of revenues % % 25 o Shipping and handling increased by $294,860 or 41.2% due to the increase in our sales volume, which demands more shipping and handling services. As our shipping volume continued to rise, we tended to use larger trucks, which costs less per cubic. Hence, we were able to keep our shipping cost percentage increase less than the sales percentage increase. o Compensation and related benefits increased by $403,976 or 292.5%, which was mainly attributed to the increase in the number of salespersons and change of salesperson compensation policy in November 2010. The total number of salespersons continued to increase from seven as of June 30, 2010 to thirty-eight as of June 30, 2011. However, starting from November 2010, in order to encourage salespersons to further explore the market, we awarded salespersons commission in addition totheir base salary based on their position and contribution to the Company. o Advertising and promotion expense increased by $97,322 or 79.3%, which was attributed to the increased sales efforts in exploring the market and a new two-year advertising contract with local personage. o Depreciation expense increased by $5,405 or 19.0% due to addition to fixed assets such as refrigerators. o Rental expense mainly included the cooling facilities rental and increased by $35,706 or 119.7%. In addition, in fiscal 2011, we rented a new cooling facility in Guling to explore the frozen food market in Guangxi Province. o Office expense decreased by $18,317 or 34.8% due to implementation of stricter control. o Other includes entertainment, vehicles expense and utilities. These variable expenses usually increased as the sales revenue increases. General and administrative expenses. General and administrative expenses amounted to $1,342,172 for the year ended June 30, 2011, as compared to $967,548 for the same period in 2010, an increase of $372,899 or 38.5%. General and administrative expenses consisted of the following: Forthe Year Ended Forthe Year Ended Percentage June 30,2011 June 30,2010 Increase/decrease Compensation and related benefits $ $ % Depreciation %) Office expense % Amortization of capital lease % Professional service - N/A Others % Total $ $ % General and administrative expense as % of revenue 3.1
